Title: To Thomas Jefferson from Alexander Wolcott, 8 August 1807
From: Wolcott, Alexander
To: Jefferson, Thomas


                        
                            Sir
                            
                            Middletown Ct. 8 August 1807
                        
                        The death of Mr. Imlay, late commissioner of loans within this State, having created a vacancy in that
                            office, I take the liberty of naming Mr Jonathan Bull of Hartford as a person perfectly qualified for the office. Mr Bull,
                            if I mistake not, was early recommended to you as a successor to Mr Imlay whenever one should be appointed. He is a man of
                            irreproachable character, and I may venture to say that his appointment would be highly gratifying to the friends of the
                            government, here.
                        I pay you, Sir, the homage of my perfect respect.
                        
                            Alex. Wolcott
                            
                        
                    